McCunn, J.
In this ease a motion was made to open an inquest and set aside a judgment entered at trial term.
After a careful inspection of the entire case, and after examining the láw, I find that it is quite out of my power to grant the relief claimed.
The action was for a money demand on contract. The parties reside within the jurisdiction of the court, and are fully under its control.
This being so, and more than two years having elapsed since the perfection, entry and notice of the judgment upon the defendant’s attorney, the 174th section of the Code steps in and precludes me from interfering.
Other points were raised in the case, but, as this is the principal and overshadowing one, I refrain from saying more in the premises. >
Motion denied, with ten dollars costs.